Citation Nr: 1455119	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  03-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-Law



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, in a June 2002 rating decision, the RO denied service connection for degenerative joint disease of the lumbar spine.  Also, in a March 2012 rating decision, the RO granted a 50 percent rating for service-connected PTSD, effective the date of claim for an increase, November 17, 2010.  Subsequently, in an August 2013 rating decision, the RO continued a 10 percent rating for tinnitus and denied entitlement to a TDIU.  

With respect to the issue pertaining to a lumbar spine disorder, in January 2003, the Veteran testified before a hearing officer at the RO in Waco, Texas.  The Veteran and his spouse also testified at Board hearings in November 2005, July 2010, and July 2012.  Transcripts of such hearings are associated with the claims file.  The Board also remanded that claim for further development in February 2006, April 2010, March 2012, and December 2012. 

In December 2012, the Board also remanded the issue of entitlement to an increased rating for PTSD for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board observes that it does not appear that the Veteran submitted a notice of disagreement to the August 2013 rating decision appealing the issues of entitlement to an increased rating for tinnitus and entitlement to a TDIU; however, in light of the RO's actions treating these matters as if they were on appeal in an October 2013 supplemental statement of the case and pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board finds that such issues are properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In October 2014, additional records, including VA treatment records and a statement from the Veteran's representative, were associated with the record along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of these records.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.     

In a September 2014 statement, the Veteran raised the issue of entitlement to an increased rating for hearing loss.  However, this matter has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R.  § 19.9(b).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the remaining issues on appeal.  

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in an October 2014 statement, the Veteran, through his representative, withdrew his appeal pertaining to the issues of entitlement to service connection for a lumbar spine disorder and entitlement to a rating in excess of 10 percent for tinnitus.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an October 2014 statement, the Veteran, through his representative, withdrew his appeal as to the issues of entitlement to service connection for a lumbar spine disorder and entitlement to a rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  


ORDER

The appeal pertaining to the issue of entitlement to service connection for a lumbar spine disorder is dismissed.  

The appeal pertaining to the issue of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.  


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board observes that, in support of his claims for an increased rating for PTSD and TDIU, the Veteran submitted a January 2013 private opinion from J.I., Ph.D. at The Rehab Group.  In this letter, Dr. J.I. indicated that he completed psychological evaluations with testing for the Veteran in March 2012 and October 2012.  He also stated that he had recommended the Veteran retire from his job as he was not capable of returning to that stressful environment.  However, these evaluations have not been associated with the claims file.  As these records are pertinent to the matters on appeal, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain these psychological evaluations as well as any other clinical records from Dr. J.I. 

Moreover, the record shows that the Veteran was last afforded a VA examination to evaluate the severity of his PTSD and provide an opinion regarding the functional impact on his employability in August 2013.  At such time, the examiner opined that the Veteran's PTSD alone did not appear to cause functional impairment severe enough to yield unemployability.  The examiner indicated that the Veteran was terminated from his last job due to an uncontrolled anger outburst, which indicated that he may function better in a job that requires limited social interaction or micromanagement.  Nevertheless, the examiner continued that the Veteran had significant difficulty finding a job due to his termination 20 years prior.  Moreover, the examiner indicated that the Veteran's age should be considered when determining his unemployability.  However, while consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, his age or the impairment caused by nonservice-connected disabilities may not be considered.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Thus, the examiner erroneously relied on the Veteran's age when proffering the opinion.  Moreover, the rationale, which discussed the Veteran's problems with finding a job due to his anger appears to contradict the opinion that the Veteran's PTSD did not impact his employability.  In other words, the rationale did not appear to support the examiner's opinion.  Moreover, the examiner did not appear to consider the January 2013 private opinion from Dr. J.I. 

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that the Veteran should be afforded a new VA examination that addresses the severity of his PTSD and the functional impact it has on his daily life and employability. 

Additionally, it does not appear that a VA examination with opinion has been obtained as to the functional impact the Veteran's hearing loss and tinnitus have on his employability.  Therefore, such should be accomplished on remand.        

Lastly, the record shows that the Veteran receives continuous treatment at the VA for his PTSD.  The most recent treatment records associated with the claims file are dated from May 2014 that were submitted by the Veteran's representative.  In light of the need to remand, additional ongoing VA treatment records should also be obtained.  See 38 U.S.C.A.  § 5103A(b), (c); 38 C.F.R.  § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any treatment records from Dr. J.I. at the Rehab Group from March 2012 to the present, to specifically include the March 2012 and October 2012 psychological evaluations with testing.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain the Veteran's VA treatment records dated from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address the severity, including any functional impairment, due to his PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Examination findings should include a description of the nature and severity of the Veteran's PTSD symptomatology, to include the impact on his social and occupational functioning.  In addition, the examiner should assign a GAF score reflecting the PTSD symptoms.  

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's PTSD has on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed by the examiner should be accompanied by a complete rationale.  The examiner should specifically address the January 2013 private opinion by Dr. J.I. and any additional private clinical records associated with the claims file.  If the examination findings concerning the functional impact the Veteran's PTSD has on his employment contradict the January 2013 private opinion as well as any additional private treatment records obtained, the examiner must reconcile their findings with the private medical evidence and provide a rationale for such finding.  

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to address his functional impairment due to his service-connected hearing loss and tinnitus.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's hearing loss and tinnitus have on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed by the examiner should be accompanied by a complete rationale.

5.  If, after the development discussed above is completed and the evidence shows that the Veteran's service-connected disabilities render him unemployable, but he still does not meet the schedular criteria for TDIU, the AOJ should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b) is appropriate.

6.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


